Dismiss and Opinion Filed October 18, 2013




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00279-CR

                           ROY GLENN WHITTAKER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F10-60058-J

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice Francis
       Roy Glenn Whittaker pleaded guilty to possession of cocaine in an amount less than one

gram. The trial court deferred adjudication of guilt, placed appellant on community supervision

for three years, and assessed a $1,500 fine. The State later moved to adjudicate appellant’s guilt.

However, rather than adjudicating guilt, on January 30, 2013, the trial court modified the

conditions of appellant’s community supervision and extended the term by an additional thirty-

six months. Appellant thereafter filed a notice of appeal. The Court now has before it the State’s

motion to dismiss the appeal for want of jurisdiction. Appellant did not respond to the motion.

       An order continuing an individual on community supervision is not an appealable order.

See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). Accordingly, we agree that we
lack jurisdiction over the appeal. We grant the State’s motion and dismiss the appeal for want of

jurisdiction.1



                                                                          /Molly Francis/
                                                                          MOLLY FRANCIS
                                                                          JUSTICE

Do Not Publish
TEX. R. APP. P. 47
130279F.U05




    1
        Appellant’s appeal in cause no. 05-13-00257-CR remains pending before the Court.



                                                                    –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ROY GLENN WHITTAKER, Appellant                     On Appeal from the Criminal District Court
                                                   No. 3, Dallas County, Texas
No. 05-13-00279-CR        V.                       Trial Court Cause No. F10-60058-J.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 18, 2013




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–